Title: To George Washington from Nathaniel Woodhull, 12 October 1775
From: Woodhull, Nathaniel
To: Washington, George



Sir
New York October 12th 1775.

Captain Thompson lately arrived from London was examined before the provincial Congress here—Some parts of the Information he gave are important & may not be fully known to you—I therefore take Liberty to enclose You notes Of Mr Thompson’s Information, and have the Honor to be with the greatest Respect & Esteem most respectfully Sir your obedient humble Servt

Nathl Woodhull Presidt

